Citation Nr: 9918457	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  97-14 225	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for squamous cell 
carcinoma of the right base of the tongue secondary to 
exposure to Agent Orange during service.

2.  The propriety of the initial 20 percent rating assigned 
for prostate cancer with chronic calcific prostatitis.

3.  The propriety of the initial noncompensable (0 percent) 
rating assigned for kidney stones.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel
INTRODUCTION

The veteran served on active duty in the military for more 
than 25 years; he retired in October 1983.

In January 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, denied the 
veteran's claim for service connection for squamous cell 
carcinoma (cancer) of the right base of the tongue secondary 
to exposure to Agent Orange during service.  The RO granted 
service connection, and assigned noncompensable (0 percent) 
ratings, for prostate cancer (also claimed as secondary to 
exposure to Agent Orange) and kidney stones.  The veteran 
appealed to the Board of Veterans' Appeals (Board), 
requesting service connection for the tongue cancer and 
higher (i.e., compensable) ratings for the prostate cancer 
and kidney stones.

In January 1999, during the pendency of his appeal, the RO 
increased the rating for the veteran's prostate cancer (with 
chronic calcific prostatitis) from the noncompensable level 
to 20 percent; the RO made the increase effective from 
the date of the veteran's claim-when the initial, 
noncompensable, rating was assigned.  The RO thereafter 
concluded that the increase to 20 percent represented a total 
grant of the benefits sought on appeal with respect to this 
claim.  However, contrary to this conclusion, the veteran has 
not indicated that he is content with the 20 percent rating 
for his prostate cancer and, therefore, since he is presumed 
to be seeking the maximum rating attainable for his 
disability, unless specifically indicated otherwise, this 
issue is still in appellate status.  See AB v. Brown, 
6 Vet. App. 35, 39 (1993).  Also, since the RO has continued 
to deny his other claims for service connection for tongue 
cancer and a compensable rating for the kidney stones, those 
issues are still on appeal as well.

Since the veteran disagreed with the initial ratings assigned 
for his prostate cancer and kidney stones, the Board has 
recharacterized these issues as involving the propriety of 
the assignment of the initial ratings.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).


REMAND

In his Substantive Appeal (on VA Form 9, Appeal to the 
Board), the veteran indicated that he wants to testify at a 
hearing at the RO before a traveling Member of the Board 
(i.e., at a Travel Board hearing).  He again indicated that 
he wants a Travel Board hearing in a statement that he 
submitted more recently to the Board, in June 1999.  
Therefore, a hearing must be scheduled prior to further 
consideration of his claims.  See 38 C.F.R. § 20.704 (1998).

Accordingly, the case is hereby REMANDED to the RO for the 
following development:

The RO should schedule the veteran for a 
Travel Board hearing at the earliest 
opportunity.  If he decides that he no 
longer wants a Travel Board hearing, then 
he must indicate this in a signed 
statement, and his statement must be 
placed in his claims folder to document 
this as fact.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, No. 98-2267 
(U.S. Vet. App. May 4, 1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










